Title: William Lambert to Thomas Jefferson, 14 March 1809
From: Lambert, William
To: Jefferson, Thomas


          Sir,   City of Washington, March 14th 1809.
           As you are now retired from the important and dignified station of Chief magistrate of the United States of America, the duties of which you have fulfilled with the deserved approbation of all well disposed and discerning citizens, permit me to congratulate you on the magninimity you have evinced, in thus voluntarily relinquishing the highest and most responsible office in the power of the American people to bestow, and which, no doubt can be entertained of their wish to have continued you in much longer. Whatever may be the united efforts of malicious, designing men in this country, or elsewhere, to traduce your character, or lessen your merits, their contemptible schemes will be frustrated and Exposed in due time. That you may continue to an advanced period of life, an ornament and pattern to and for the nation which gave you birth, is the sincere wish of Sir, Your sincere well-wisher, and obedient servant,
          
            William
            Lambert.
        